       Case 4:21-cv-00004-JGZ Document 32 Filed 08/26/21 Page 1 of 1



 1
 2
 3
 4
 5
 6
                           IN THE UNITED STATES DISTRICT COURT
 7
                                 FOR THE DISTRICT OF ARIZONA
 8
 9
     Todd Miller et al.,                             No. 21-CV-00004-TUC-JGZ
10
                   Plaintiffs,                       ORDER
11
     v.
12
     United States of America,
13
                   Defendant.
14
15         The Court, having reviewed the parties’ Stipulation to Extend Deadlines (Doc. 30),

16         IT IS ORDERED that Plaintiffs Todd Miller et al. and Defendant United States of

17   America’s Stipulation (Doc. 30) is GRANTED. The deadline for Plaintiffs’ expert

18   disclosure outlined in the Court’s May 20, 2021 scheduling order (Doc. 18) is extended 30

19   days to October 11, 2021. The deadline for Defendant’s expert disclosure is similarly

20   extended 30 days to December 13, 2021.

21         Dated this 25th day of August, 2020.

22
23                                                   Honorable Jennifer G. Zipps
                                                     United States District Judge
24
25
26
27
28
